IN THE SUPREME COURT OF PENNSYLVANIA




IN THE MATTER OF                            :   No. 2585 Disciplinary Docket No. 3
                                            :
ANGELES ROCA                                :   No. 185 DB 2018
                                            :
                                            :   Attorney Registration No. 77526
                                            :
PETITION FOR REINSTATEMENT                  :   (Philadelphia)


                                       ORDER


PER CURIAM


      AND NOW, this 13th day of May, 2021, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).

      Justice Dougherty did not participate in the consideration or decision of this matter.